        Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 1 of 8



Approved:
                             19MAG 8776                       ORIGINAL
                NI QIAN
                Assistant United States Attorney

Before:         THE HONORABLE ONA T. WANG
                United States Magistrate Judge
                Southern District of New York
                                               X

                                                         19 Mag. - - - -
 UNITED STATES OF AMERICA
                                                         RULE 5 ( c) ( 3)
            -   v. -
                                                         AFFIDAVIT
 YICHAO CHEN,

                                  Defendant.
 -   - - - -     -   -   -   -   - - - - - -   X

SOUTHERN DISTRICT OF NEW YORK, ss:

          MICHAEL ACANFORA, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement
Administration ("DEA"), and charges as follows:

          On or about May 31, 2018, the United States District
Court for the Central District of California issued a warrant
for the arrest of "Yichao Chen" based on an indictment charging
"Yichao Chen" with one count of violating 18 U.S.C. § 1956(h)
(conspiracy to commit money laundering).  A copy of the arrest
warrant and the indictment are attached as Exhibit A hereto and
incorporated by reference herein.

        I believe that YICHAO CHEN, the defendant, who was
arrested on September 17, 2019, in the Southern District of New
York, is the same person as the "Yichao Chen" who is wanted by
the United States District Court for the Central District of
California.

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          1.   I am a Special Agent with the DEA.  I have been
personally involved in determining whether YICHAO CHEN, the
defendant, is the same individual as the "Yichao Chen" named in
the May 31, 2018, arrest warrant from the United States District
Court for the Central District of California.  Because this
Affidavit is being submitted for the limited purpose of
      Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 2 of 8



establishing the identity of the defendant, I have not included
in this Affidavit each and every fact that I have learned.
Where I report statements made by others, those statements are
described in substance and in part, unless otherwise noted.

          2.   Based on my review of documents from proceedings
in the United States District Court for the Central District of
California, I know that, on or about October 24, 2018, the
United States District Court for the Central District of
California issued a warrant for the arrest of "Yichao Chen" (the
"Arrest Warrant").  The Arrest Warrant was based on a criminal
complaint charging "Yichao Chen" with one count of violating 18
U.S.C. § 1956(h) (conspiracy to commit money laundering).  The
Indictment was issued in connection with case number 18-cr-335
in the Central District of California.

          3.   On September 17, 2019, at approximately 2 pm,
YICHAO CHEN, the defendant, appeared at 26 Federal Plaza in New
York, New York, for an immigration matter, where he presented
identification cards demonstrating his name is "Yichao Chen."

          4.   I have received from other law enforcement
officers photographs of the "Yichao Chen" named and sought in
the Arrest Warrant.

          5.   Based on my visual comparison of the provided
photographs with YICHAO CHEN, the defendant, I believe that the
"Yichao Chen" sought in the Arrest Warrant is the defendant,
YICHAO CHEN.




                     [Intentionally Left Blank]




                                   2
      Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 3 of 8




          WHEREFORE, I respectfully request that YICHAO CHEN,
the defendant, be imprisoned or bailed as the case may be.




                           SPECIAL AGENT
                           Drug Enforcement Administration



Sworn to before me this
18th day of September, 2019.




United State Mag· trate Judge
Southern District of New York




                                   3
Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 4 of 8




        EXJHIJIIIBlI1r A
                 Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 5 of 8


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE h'UMBER;
 United States of America
                                                       Plaintifi(s)
                                 v.                                              CR 18-335-AB
                                                                                                                                    8

YIC;IIAO CHEN                                                                          WARRANT FOR ARREST
                                                                                          UNDER SEAL
                                                Defendan s

          TO:       UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

          YOU ARE HEREBY COMMANDED to arrest                            YICHAO CHEN,

          and bring him/her forthwith to the nearest Magistrate Judge to answer a(n):             • Complaint       II Indictment
          o Infonnation • Order of Cowt              • Probation Violation Petition                • Violation Notice

          Charging him/her with:         (ENTER DESCRIPTION OF OFFENSE BELOW)


          18 U.S.C. § 1956(11): Conspiracy to Launder Monetary Instruments




in violation of the following Title, United States Code, Section(s):
SEEABOVE
Kh:yK. Gray
NAME OF ISSUING OFFICER                                                May 31, 2018           LOS ANGELES, CALIFORNIA
                                                                                       DATE AND LOCATION OF ISSUANCE


                                                                      BY:_-AF£RE~D:;E!!a:RI~C~K!=..:.F.:...eMUMM~="------
                                                                                         NAME OF JUDICIAL OFFICER



THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION):




DATE RECEIVED                                                         NAME OF ARRESTING OFFICER


DATE OF ARREST                                                        TITLE

DESCRIPTIVE INFORMATION FOR DEFENDANT
CONTAINED ON PAGE TWO                                                 SIGNATURE OF ARRESTING OFFICER


                                                 WARRANT FOR ARREST
CR-12 (07/04)                                                                                                           PAGE1 DF2
f                   Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 6 of 8
\
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NUMBER:
    United States of America
                                                    Plaintiff(s)
                               v.
                                                                            CR 18-335-AB
                                                                                                                    8
    YICHAOCHEN
                                                                                  WARRANT FOR ARREST
                                              Defendant(s)                           UNDERSEAL

                                      ADDITIONAL DEFENDANT INFORMATION

         RACE:      SEX;            HEIGHT:     IWEIGHT:           HAIFt           I   EYES;   OTHER:




         DATE OF BIRTH:    1989
                                    SCARS, TATTOOS OR OTHER DISTINGUlSHING MARKS:


         AUTO       AUTO            AUTO MODLE:                    AUTO COLOR:                 AUTO LICENSE   ISSUING
         YEAR:      MAKE:                                                                      NO.            STATE



         LAST KNOWN RESIDENCE:                                     LAST KNOWN EMPLOYMENT




         FBI NUMBER:


        ADDITIONAL INFORMATION:




         INVESTIGATIVE AGENCY NAME;                                INVESTIGATIVE AGENCY ADDRESS:
         DEA
         NOTES:




                                               WARRANT FOR ARREST
    CR-12 (07/04)                                                                                             PAGETWO
                    Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 7 of 8
..

      1

      2

      3
                                                                      \
                                                                      \
      4                                                               1
      5
                                                                      \
      6

      7
                                                                       \  ·i
                                                                          '
      8                            UNITED STATES DISTRICT COURT

      9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

     10                               October 2017 Grand Jury

     11   UNITED STATES OF AMERICA,                CR   Jo8 C-R OO3 3 5-JlB
               Plaintiff,                          I N D I C T M E N T
     12
               v.
     13                                            [21 U.S.C. § 846: Conspiracy to
          JOSE LEONEL PAYAN CASTILLO,              Possess With Intent to Distribute
     14    aka "LA VAINILLA,"                      and to Distribute Controlled
           aka "AS DORO,"                          Substances; 21 U.S.C. § 84l(a) (1):
     15    aka "OBRERO,"                           Possession With Intent to
           aka "LA PUMA,"                          Distribute and Distribution of
     16    aka "EL PROFETA,"                       Controlled Substances; 18 u.s.c.
           aka "EL AUSENTE!,"                      § 924 (c) (1) (A) (i): Possession of a
     17    aka "MEDIADOR ! , "                     Firearm in Furtherance of a Drug
          FNU LNU,                                 Trafficking Crime; 18 U.S.C.
     18    aka "RALPHEE,"                          § 922 (g) (1): Felon in Possession
            aka "RODOLFO,"                         of a Firearm; 21 U.S.C.
     19     aka "LIC RODOLFO,"                     § 860(a): Possession with Intent
            aka "MARIANO,"                         to Distribute Controlled
     20   JAIME ARTURO GASTELUM VEGA,              Substances Near Schools; 21 U.S.C.
            aka "GREGORIO,"                        §§ 848 (a), (b), (s) : Continuing
     21     aka "PASCUAL,"                         Criminal Enterprise; 18 U.S.C.
          ROGELIO PAYAN PALMA,                     § 1956(h): Conspiracy to Launder
     22     aka "SANTOS,"                          Monetary Instruments; 18 U.S.C.
          GUOHUA LUO,                              § 1956 (a) (1) (B) (i) ·: Laundering of
     23     aka "JUANCARO,"                        Monetary Instruments; 18 U.S.C.
            aka "JUAN, 11                          § 2(a): Aiding and Abetting; 21
     24     aka "JC, 11                            u.s.c. § 853; 18 u.s.c. § 924(d);
          FNU LNU,                                 28 U.S.C. § 2461(c); 18 U.S.C.
     25     aka "VIV.I, "                          § 982(a) (1): Criminal Forfeiture]
            aka "VIVIVI,"
     26   JIAZE XIA,
            aka "JZ,"
     27     aka "Jason, 11
          YICHAO CHEN,
          MICHAEL ANTHONY TREVINO,
                                                                                             II
     28                                                                                      !
          SANTANA LEYVA LOPEZ,
                                                                                             il
                                                                                             I
             Case 1:19-mj-08776-UA Document 1 Filed 09/18/19 Page 8 of 8




 1    PIERRE VINCENT FUENTES,
      REMIGIO ALVAREZ HERRERA,
 2       aka "Remigio Herrera,"
     MARIA IMELDA JAUREGUI,
 3      aka "Maria Imelda Garcia,"
        aka "Mary, 11
 4   MARCOS TOVAR,
        aka "Juan Carlos Machado
 5        Lares,"
        aka "Jesus Inzunza Viveros,"
 6   ALEJANDRO MEDRANO,
     JOSE VARGAS,
 7   JOSHUA DONOVAN CORTEZ,
       aka "Blanco, 11
 8   ISMAEL PARRA VEGA,
     RONG JIANG,
 9   WEI CHANG GONG,
       aka "Ray Gong, 11
10   ALVARO CASILLAS VILLAREAL,
     JOHN XIAO MING HE,
11     aka "John He"
     SANTIAGO PENA-SANCHEZ,
12   JIMMY ZHI QIANG YU,
       aka "Jacky, 11 and
13   JUN ZHANG,

14          Defendants.

15

16         The Grand Jury charges:

17                                                             COUNT ONE
18                                 [21 U.S.C.          §       ,846; 18 U.S.C.    §   2(a)J

19   A.    OBJECTS OF THE CONSPIRACY

20         Beginning on a date unknown and continuing to on or about May

21   31, 2018, in Los Angeles and San Bernardino Counties, within the

22   Central District of California, and elsewhere, defendants JOSE LEONEL

23   PAYAN CASTILLO, also known as ("aka")                               "LA VAINILLA,    11
                                                                                               aka "AS D ORO,      11




24   aka "OBRERO,         11
                               aka "LA PUMA,     11
                                                           aka "EL PROFETA,      11
                                                                                      aka "EL AUSENTE ! ,    11
                                                                                                                  aka

25   "MEDIADOR!     11
                          (    "PAYAN CASTILLO        11
                                                           )   ,   First Name Unknown Last Name Unknown

26   ("FNU LNU"), aka "RALPHEE, 11 aka "RODOLFO, 11 aka "LIC RODOLFO,                                 11
                                                                                                           aka

27   "MARI:ANO 11   (    "RALPHEE 11 )   ,   JAIME ARTURO GASTELUM VEGA, aka "GREGORIO, '1

28   aka "PASCUAL1'             ( "GASTELUM VEGA,,), ROGELIO PAYAN PALMA, aka "SANTOS"

                                                                     2
